DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-23 are allowed.
The following is an examiner's statement of reasons for allowance: Independent claim 11 recites the uniquely distinct features for: “...in response to accessing a video recording, generating a video clip comprising a plurality of video frames; generating a layer that is to be associated with the video clip, wherein the layer initializes at a first point during a duration of the video clip and terminates at a second point during the duration of the video clip such that a duration of the layer spans at least some video frames included in the plurality of video frames as those at least some video frames are played over time; forming an association between the layer and the video clip; and adding a facer ring to the layer, wherein the facer ring is associated with a particular object identified within the video clip, and wherein the facer ring tracks a path made by the particular object within the plurality of video frames while the plurality of video frames are being played over time such that spatial coordinates of the facer ring within the layer progressively match spatial coordinates of the particular object within the video clip.” And Independent claim 20 recites the uniquely distinct features for: “...in response to accessing a video recording, generate a video clip comprising a plurality of video frames; generate a layer that is to be associated with the video clip, wherein the layer initializes when the video clip starts and terminates when the video and add a facer ring to the layer, wherein the facer ring is associated with a particular object identified within the video clip, and wherein the facer ring tracks a path made by the particular object within the plurality of video frames while the plurality of video frames are being played over time such that spatial coordinates of the facer ring within the layer progressively match spatial coordinates of the particular object within the video clip.” And Independent claim 23 recites the uniquely distinct features for: “...in response to accessing a video recording, generate a video clip comprising a plurality of video frames; generate a layer that is to be associated with the video clip, wherein the layer initializes when the video clip starts and terminates when the video clip ends such that a duration of the layer spans the plurality of video frames as those video frames are played over time; form an association between the layer and the video clip; and add a facer ring to the layer, wherein the facer ring is associated with a particular object identified within the video clip, and wherein the facer ring tracks a path made by the particular object within the plurality of video frames while the plurality of video frames are being played over time such that spatial coordinates of the facer ring within the layer progressively match spatial coordinates of the particular object within the video clip.” The closest prior art in Chan et al. (US 2019/0114485 A1) teaches DataFX visualizations. The visualization of FIG. 31 requires court position to be solved in order to lay down grid, player "puddles". Shot arc also requires backboard/hoop solution. In FIG. 32, Voronoi tessellation, heat map, shot and rebound arcs all require the camera pose solution. The highlight of the player uses rotoscoping. In FIG. 33, in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

2/1/2022
/JOSE M. MESA/
Examiner
Art Unit 2484